DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 12-16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dismukes (US 4,523,644) in view of Terry et al (US 2004/0040749).
As to claim 1, Dismukes discloses a coiled tubing system for deployment into a conduit (13; it also considered that the system is suitable for being deployed through a well that has casing along the entire depth), comprising: a tubing string (1) comprising a first tubing portion (39) and a second tubing portion (37) configured for coupling 
Dismukes does not disclose a first tubing portion comprising composite coiled tubing.  Terry et al discloses (see page, 9, para [0102]) a hybrid coiled tubing comprising a first tubing portion of composited coiled tubing and a second tubing portion of metallic coiled tubing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first tubing portion made of composite coiled tubing and a second tubing portion made of metallic coiled 
	
As to claim 2, Dismukes discloses (see col. 5, lines 32-35) wherein the fluid discharge apparatus is configured to cycle between the first configuration and the second configuration.
As to claim 3, Dismukes in view of Terry et al discloses wherein the first tubing portion comprises a base pipe.  The first tubing portion would be considered the base pipe as broadly recited.
As to claim 4, Terry et al discloses (see page 1, para [0009]) wherein the base pipe is constructed or formed from one of:
a polymeric material;
a thermoplastic material:
a thermoplastic material comprising at least one of: polyaryletherketone (PAEK): polyarylketone (PAK); polyetherketone (PEK); polyetheretherketone (PEEK); and polycarbonate (PC).  
As to claim 7, Terry et al discloses (see page 1, para [0009])  wherein the composite coiled tubing comprises a composite laminate disposed around the base pipe.
As to claim 8, Terry et al discloses (see page 1, para [0009])   wherein the composite laminate comprises a matrix and a plurality of reinforcing elements disposed within the matrix.
As to claim 9, Terry et al discloses (see page 1, para [0009])  wherein the matrix comprises one of:

a thermoplastic material:
a thermoplastic material comprising at least one of: polyaryletherketone (PAEK), polyarylketone (PAK); polyetherketone (PEK); polyetheretherketone (PEEK); and polycarbonate (PC).
As to claim 12, Terry et al discloses (see page 1, para [0009])  wherein the reinforcing elements comprise at least one of: fibres; strands; filaments; or nanotubes.
As to claim 13, Terry et al discloses (see page 1, para [0009])  wherein the reinforcing elements comprise carbon fibres.
As to claim 14, Dismukes discloses wherein the second tubing portion 37 is constructed or formed from steel.
As to claim 15, Dismukes discloses (see figures 4 and 6) wherein the valve arrangement comprises a valve member comprising one or more flow apertures (i.e. upper and lower apertures in figures 4 and 6) for providing fluid communication from the axial flow passage of the fluid discharge apparatus to the lateral flow passage.
As to claim 16, Dismukes discloses (see col. 5, lines 32-35)  wherein the fluid discharge apparatus 5 is configured to move from the first configuration to the second configuration in response to fluid pressure.
As to claim 20, Terry et al discloses a tubing injector 218 configured to apply a push force on the tubing string which urges the tubing string along the conduit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tubing injector as disclosed by Terry et al, since doing so provides the expected benefit of feeding and directing the coiled tubing.
As to claim 21, Dismukes discloses deploying a tubing string 1 into a conduit  13 using the coiled tubing system.

As to claim 22, Dismukes discloses at least one of:
coupling the fluid discharge apparatus 5 to the distal end of the first tubing portion 39;
running the first tubing portion 39 and the fluid discharge apparatus 5 into the conduit 13.
As to claim 23, Dismukes in view of Terry et al discloses at least one of: coupling the second tubing portion to the proximal end of the first tubing portion;
running the second tubing portion into the conduit.  Terry et al discloses the coupling a first composite coiled tubing to a second metallic coiled tubing.  
As to claim 24, Dismukes discloses applying a fluid pressure via the tubing string to reconfigure the fluid discharge apparatus from the first configuration to the second configuration (dashed lines in fig.4).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dismukes (US 4,523,644) in view of Terry et al (US 2004/0040749) as applied to claim 1  above, and further in view of Thomson (WO 2017/122008).
As to claim 17, Dismukes in view of Terry et al discloses all that is claimed except wherein the valve arrangement comprises a piston axially movable relative to the body, wherein in the first configuration the piston obturates the lateral flow passage and in the second configuration the piston permits fluid communication from the axial flow passage through the lateral flow passage.  Thomson discloses a piston 126 axially 
As to claim 18, Dismukes in view of Terry et al discloses all that is claimed except wherein the piston comprises one or more flow apertures.  Thomson discloses the piston 126 comprising one or more flow aperture 130.
As to claim 19, Dismukes in view of Terry et al discloses all that is claimed except wherein the fluid discharge apparatus comprise a biasing member configured to urge the fluid discharge apparatus to the first configuration.  Thomson discloses the fluid discharge apparatus comprise a biasing member 134 configured to urge the fluid discharge apparatus to the first configuration.
As to claim 16-19, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fluid discharge apparatus as disclosed by Thomson, since doing so provides the expected benefit of providing a fluid discharge apparatus which provides an interrupted fluid flow for intermittent jetting.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL